NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                     ________________

                         No. 14-1734
                      ________________


LAURA FABBRO; DRX HAMILTON, LLC; FABBRO ENTERPRISES, LLC;
          FABBRO FINANCIAL MANAGEMENT, INC.,
                                    Appellants

                               v.

      DRX URGENT CARE, LLC; AMERICAN FAMILY CARE;
             JOHN DOES 1-10; ABC CORP. 1-10M


                      ________________

                         No. 14-1735
                      ________________


               SURENDRA PAI; NEXDRX1 LLC;
                    NEXETRA CORP.,
                               Appellants

                               v.

      DRX URGENT CARE, LLC; AMERICAN FAMILY CARE;
      RHINO 7 FRANCHISE DEVELOPMENT CORPORATION;
              JOHN DOES 1-10; ABC CORP. 1-10M

                      ________________

                On Appeal from the District Court
                  for the District of New Jersey
                 (D.C. Civil No. 3-13-cv-03558)
                 (D.C. Civil No. 3-13-cv-04333)
                   (Honorable Joel A. Pisano)
                                   ________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 6, 2015

                Before: SHWARTZ, SCIRICA, and ROTH, Circuit Judges

                              (Opinion Filed: April 1, 2015)


                                   ________________

                                       OPINION*
                                   ________________


SCIRICA, Circuit Judge.

        Plaintiffs, Doctors Express franchisees Laura Fabbro and Surendra Pai (and their

associated entities),1 appeal the Federal Rule of Civil Procedure 12(b)(6) dismissal of

their claims for violation of the New Jersey Franchise Practices Act; breach of contract;

breach of the implied covenant of good faith and fair dealing; common law fraud;

negligent misrepresentation; and violation of the Maryland Franchise Registration and

Disclosure Law. Plaintiffs allege that Doctors Express Franchising, LLC (“DEF”),

creator of the Doctors Express franchise, misrepresented initial startup costs and capital

requirements in its financial disclosure documents. They allege their costs exceeded


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
    1
      The plaintiffs sued separately, but, as the District Court explained, the “nearly-
identical Complaints,” drafted by “the same counsel,” “involve the same franchisor, the
same franchising system, and identical claims against the same defendants.” Pai v. DRX
Urgent Care, LLC, Nos. 13-3558 & 13-4333, 2014 WL 837158, at *1 (D.N.J. Mar. 4,
2014).

                                             2
DEF’s estimates by a substantial margin, and that DEF and the current franchisor, DRX,

made deleterious system-wide changes, such as changes in required vendors and

company leadership. Further, they contend DRX refused to provide a formal, audited

accounting of the fund used to advertise and market the franchise. We will affirm.2

       First, plaintiffs’ breach of contract claims fail because, as the District Court

correctly observed, “Plaintiffs have failed to cite to a single provision of the Franchise

Agreement that has been breached.” 2014 WL 837158, at *10.3 The figures challenged

were expressly estimates based “on the experience and data collected from [an] affiliate

that operates an urgent care center (in Maryland),” with the caveat that a franchisee’s

“costs will depend on a number of factors including local economic and market

conditions.” App. 169,        355;    see   App. 166,      352   (“ESTIMATED INITIAL

INVESTMENT”). Plaintiffs have not articulated why “grossly understating the initial

   2
     The District Court had diversity jurisdiction under 28 U.S.C. § 1332(a). We have
appellate jurisdiction under 28 U.S.C. § 1291. We assume as true the well-pleaded,
nonconclusory factual allegations in plaintiffs’ complaints, and draw all reasonable
inferences therefrom. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). In addition, we
consider the relevant franchise agreements and disclosure documents that were attached
to or explicitly referenced in plaintiffs’ complaints. E.g., Mayer v. Belichick, 605 F.3d
223, 230 (3d Cir. 2010); Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998
F.2d 1192, 1196 (3d Cir. 1993).
   3
     For instance, under the Franchise Agreements (and contrary to plaintiffs’
allegations), the franchisor “reserve[d] the right” to choose “suppliers and distributors,”
App. 86, 268, even if that required plaintiffs “to invest additional capital . . . and/or incur
higher operating costs,” App. 89, 271, as well as the right to change officers, App. 95,
276-77. Further, the franchisor obligated itself to provide “an annual, unaudited statement
of Marketing Fund collections and expenses” that it “may,” but need not, “have audited
annually.” App. 91, 273. For this reason, as the District Court observed, see 2014 WL
837158, at *11, plaintiffs’ claim for accounting (and for breach of contract, insofar as
premised on the franchisor’s unaudited statement of the Marketing Fund) fails.

                                              3
start-up costs and capital investment required as well as operating ‘working capital’”

constitutes a breach of contract. Similarly, plaintiffs’ claim for breach of the implied

covenant of good faith and fair dealing fails under either Maryland or New Jersey law.4

Maryland does not recognize such an independent cause of action,5 and while New Jersey

does, “‘bad motive or intention is essential,’ and ‘an allegation of bad faith or unfair

dealing should not be permitted to be advanced in the abstract and absent improper

motive.’” Elliott & Frantz, Inc. v. Ingersoll-Rand Co., 457 F.3d 312, 329 (3d Cir. 2006)

(quoting Wilson v. Amerada Hess Corp., 773 A.2d 1121, 1130 (N.J. 2001)). We are

unable to find any allegations in the plaintiffs’ complaints (nor do plaintiffs direct us to

any) “to demonstrate, or from which to infer, bad motive or intention.” Id. “[A] party

does not breach the implied covenant of good faith and fair dealing merely because its

decisions disadvantaged another party, and ‘contract law does not require parties to

behave altruistically toward each other.’” Id. (quoting Wilson, 773 A.2d at 1130). As

here, “[a]bsent bad motive or intention, decisions a contract expressly permits which

happen to result in economic disadvantage to the other party are of no legal significance.”

Id.




      4
     It is unclear which state’s law plaintiffs think should apply, see 2014 WL 837158, at
*9 n.4, but the choice is immaterial to the result.
      5
     Nielsen Enters. MD, LLC v. U.S. Bank Trust Nat’l Ass’n, 55 F. App’x 189, 190 (4th
Cir. 2003) (nonprecedential); Marland v. Safeway, Inc., 65 F. App’x 442, 449 (4th Cir.
2003) (nonprecedential) (citing and “agree[ing] with the weight of . . . authority that no
independent cause of action of this type is recognized in Maryland”).

                                             4
       Second, because the alleged misrepresentations were not actionable, the common

law fraud and negligent misrepresentation claims were also properly dismissed.

Predictions or promises regarding future events—such as the expenses involved in

starting a Doctors Express franchise—are necessarily approximate. In Maryland, “the

general rule is that predictions or ‘statements which are merely promissory in nature and

expressions as to what will happen in the future are not actionable as fraud.’” Miller v.

Fairchild Indus., Inc., 629 A.2d 1293, 1302 (Md. Ct. Spec. App. 1993) (quoting Finch v.

Hughes Aircraft Co., 469 A.2d 867, 888 (Md. Ct. Spec. App. 1984)). “Under New Jersey

law, statements as to future events, expectations, or intended acts, do not constitute

misrepresentations despite their falsity, if the statements were not made with the intent to

deceive,” and “[m]ere nonperformance is insufficient to show that the promisor had no

intention of performing.” Notch View Assocs. v. Smith, 615 A.2d 676, 682 (N.J. Super.

Ct. Ch. Div. 1992).

       Plaintiffs contend, however, that “a statement that is in form a prediction or

promise as to the future course of events may justifiably be interpreted as a statement that

the maker knows of nothing which will make the fulfillment of his prediction or promise

impossible or improbable.” Restatement (Second) of Torts § 525 cmt. f. (1977). But even

leaving the conditions imposed by Federal Rule of Civil Procedure 9(b) to one side (as

they may apply to plaintiffs’ allegations of oral representations), plaintiffs, as the District

Court reasoned, “have alleged no facts in the Complaint[s] that the initial cost estimates

were inaccurate at the time they were made or that the Defendants believed or knew the

estimates to be false.” 2014 WL 837158, at *12; cf., e.g., Anderson v. Modica, 73 A.2d
5
49, 53 (N.J. 1950) (“‘Malice, intent, knowledge, and other condition of mind of a person

may be averred generally’, but they must still be averred.” (citation omitted)).6 Instead,

plaintiffs’ allegations, when they do not contradict statements in the relevant financial

disclosure documents,7 ignore the manifest nature of what are explicitly estimates. See,


   6
     Cf. also, e.g., Kelly Tire Serv., Inc. v. Kelly-Springfield Tire Co., 338 F.2d 248, 253
(8th Cir. 1964) (“[T]he evidence does not demonstrate that defendant had any knowledge
when these annual forecasts of plaintiff’s business were prepared and presented to it that
the estimated levels of sales and profits could not be attained. . . . At best, these
projections, however persuasive in shaping plaintiff’s plans, were opinions subject to the
uncontrollable economic influences of free enterprise and not fraudulent
misrepresentations of past or existing facts on which plaintiff justifiably relied to its
detriment.”). Further, regardless of whether we would agree with the cases to which
plaintiffs cite, we find them distinguishable. For instance,

       [t]he court in Motor City Bagels found that there was a genuine issue of
       material fact regarding whether there was an actionable misrepresentation
       claim . . . based largely on the fact that an updated offering prospectus
       existed—the data was calculated, the estimates increased, and the document
       was filed with the state—that might not have been provided to the
       plaintiffs.

A Love of Food I, LLC v. Maoz Vegetarian USA, Inc., --- F. Supp. 3d ----, ----, No. 12-
1117, 2014 WL 4852095, at *18 (D.D.C. Sept. 30, 2014) (citing Motor City Bagels, LLC
v. Am. Bagel Co., 50 F. Supp. 2d 460, 466-71 (D. Md. 1999)); see Motor City Bagels, 50
F. Supp. 2d at 473 (“[T]he plaintiffs have presented evidence of a false representation of
a material, pre-existing fact: assuming that the plaintiffs did not receive an updated copy
of American Bagel’s UFOC in November 1994, then the cost information contained in
the disclosure document was not ‘based on the latest available data’ as the defendants had
represented.”). Here, we find no nonconclusory, well-pleaded allegation that DEF’s
estimates were based on anything other than the historical experience of its Maryland
affiliate. Cf. also, e.g., A Love of Food I, LLC v. Maoz Vegetarian USA, Inc., 795 F.
Supp. 2d 365, 376-77 (D. Md. 2011) (noting that an important factor “that courts ought to
consider in discerning whether faulty projections are actionable as fraud” is “whether the
cost projection is contrary to any facts within the defendant’s possession”).
   7
    In fact, the disclosure documents belie plaintiffs’ allegation that the working capital
range was misrepresented because it omitted the medical director’s salary, App. 39, 215.
See App. 196 (“We estimate that if the Baltimore Center was not owned by a physician,
                                             6
e.g., App. 169, 355 (“This is an estimate only for the additional operating capital . . . . We

cannot guarantee that you will not have additional expenses starting the business. . . . In

compiling these estimates, we have relied on the experience and data collected from our

affiliate that operates an urgent care center (in Maryland). Your costs will depend on a

number of factors including local economic and market conditions. . . .”). Accordingly,

given plaintiffs’ allegations, we are constrained to affirm the dismissal of plaintiffs’ fraud

and negligent misrepresentation claims.8 “To hold otherwise would likely transform

annual reports and advertisements into sources of endless litigation.” Miller, 629 A.2d at

1303.

        Third, we agree with plaintiffs that the Supreme Court’s decision with regard to

the federal Petroleum Marketing Practices Act (“PMPA”) in Mac’s Shell Service, Inc. v.

Shell Oil Products Co. LLC, 559 U.S. 175 (2010), is not controlling authority for

interpreting the New Jersey Franchise Practices Act, N.J. Stat. Ann. §§ 56:10-1 to 56:10-

15 (“NJFPA”). But the distinction, for purposes of plaintiffs’ constructive termination

that the additional cost for the staff physician would have been $124,000 . . . .”); App.
383. Plaintiffs also claim that “Defendants’ [sic] stated that its [sic] figures were based
upon experiential data gleaned from other franchises operating in the system when there
were not yet any franchises upon which to base this analysis.” App. 60. To the contrary,
the disclosure documents specifically noted, “In compiling these estimates, we have
relied on the experience and data collected from our affiliate that operates an urgent care
center (in Maryland).” App. 169, 355.
   8
     See, e.g., Miller, 629 A.2d at 1304 (“A negligent misrepresentation claim based on
statements promissory or predictive in nature, however, suffers the same fate as a deceit
claim based on such statements. . . . [A]ny promise that is made with the present intention
not to perform or any prediction that is made with present knowledge that the predicted
event will not occur is, perforce, an intentional misrepresentation, not a negligent one,
and thus cannot sustain an action for negligent misrepresentation.”).

                                              7
claims, is without a difference. Even to the extent the New Jersey Supreme Court would

follow Maintainco, Inc. v. Mitsubishi Caterpillar Forklift America, Inc., 975 A.2d 510,

512 (N.J. Super. Ct. App. Div. 2009), over the reasoning in Mac’s Shell, the allegations

here are insufficient.9

       In Maintainco, the court held that “‘termination’ in the [NJFPA] includes

constructive termination in accordance with traditional contract law principles.” 975 A.2d

at 520. The context for that holding was the court’s inquiry into “whether the record

supports the trial court’s finding that defendant’s conduct breached the franchise

agreement and constituted an attempt to terminate the contract.” Id. at 512. The court

found constructive termination because the “defendant’s conduct was geared to

terminating plaintiff’s [forklift] franchise, and, but for plaintiff’s filing of this action,

defendant would have succeeded.” Id. at 518. The defendant had sent letters to a

plaintiff’s customers designating a competitor as its favored dealer and failing to mention

plaintiff, id. at 517, and proposed to “eliminate[] plaintiff as a dealer by ending its ability

to purchase new forklifts and parts,” id. at 521. The court also thought a letter from the

defendant to the “plaintiff was a termination letter.” Id. at 518. In short, the “[d]efendant

   9
      When state law is unclear, “we must predict how the [highest] state court would
resolve the[] issues should it be called upon to do so.” Wiley v. State Farm Fire & Cas.
Co., 995 F.2d 457, 459 (3d Cir. 1993) (listing authority to be consulted). We also note,
however, that several courts and commentators have opined that state franchise statutes
should be interpreted no differently than the PMPA. See, e.g., Robert K. Kry, Mac’s Shell
and the Future of Constructive Termination, 30 Franchise L.J. 67, 69 (2010) (“At its
core, Mac’s Shell rested on the simple notion that terminate means ‘terminate,’ not
‘continue under undesirable conditions.’ Or, as Yogi Berra might put it: ‘It ain’t over ’til
it’s over.’ That common sense proposition is no less applicable to state franchise
termination statutes than to the PMPA.” (footnote omitted)).

                                              8
attempted to establish [plaintiff’s competitor] as the only viable dealer in the territory.”

Id. at 521.

       Here, plaintiffs claim their franchises have been constructively terminated because

“Defendants have made material changes to their business model that have harmed,

rather than helped, franchisees. It is also alleged that Defendants’ own incompetence,

combined with stubborn management and strict requirements, have rendered the Pai

Plaintiffs’ seven-figure investment inoperable.” Appellants’ Br. 25-26. Plaintiffs’ theory

is that “various aspects of the Defendants’ franchise business . . . are alleged, in the

aggregate, to constitute a material re-write of the parties’ original agreement and change

of the franchisees’ originally-contemplated business operations.” Id. at 31. But even

assuming plaintiffs’ allegations are true, as we must, we have found no breach of contract

or of any implied covenant, as we have explained above. Nor have plaintiffs alleged

anything like the facts upon which Maintainco turned—that is, for example, the manifest

intent of the defendant to cease doing business with plaintiffs (and, indeed, undermine

plaintiffs’ businesses) to the benefit of another dealer. We have found no allegations from

which to reasonably infer DRX would want to terminate plaintiffs’ franchises, and

plaintiffs have identified none. To the contrary, plaintiffs have alleged that they have

continually made weekly royalty payments to DRX and are “in good standing.”

       Finally, the District Court properly dismissed plaintiffs’ claims under the

Maryland Franchise Registration and Disclosure Law, Md. Code Ann., Bus. Reg. §§ 14-

201 to 14-233, because, as is evident on the face of the pleadings, these claims were not



                                             9
“brought within 3 years after the grant of the franchise,” Md. Code Ann., Bus. Reg. § 14-

227(e).10

         For the foregoing reasons, we will affirm the dismissal of plaintiffs’ complaints.




   10
        Plaintiffs’ arguments on appeal involve no contention that these claims were timely.

                                              10